Order filed March 28, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00248-CV
                                  ____________

   JAY H. COHEN, INDIVIDUALLY AND AS TRUSTEE OF THE JHC
                      TRUST I AND II, Appellant

                                        V.

                    SANDCASTLE HOME, INC., Appellee


                   On Appeal from the 234th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2010-20973B

                                    ORDER

      This is an appeal from a judgment signed February 22, 2013. Related cases
were previously filed in the Court of Appeals for the First District of Texas under
case numbers 01-10-00804-CV and 01-11-00544-CV.

      It is ORDERED that the appeal docketed under this court=s appellate cause
number 14-13-00248-CV is transferred to the Court of Appeals for the First
District of Texas pursuant to Local Rule 1.5. 14th Tex. App. (Houston) Loc. R.
1.5. The Clerk of this Court is directed to transfer all papers filed in the case, and
certify all Orders made, to the Court of Appeals for the First District of Texas.

                                   PER CURIAM